Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered.
 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, 12, 15, 21, and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Chien US 2016/0211682 in view of Pickard US 2015/0098206.
	In regard to claim 1, Chien teaches a lighting device comprising a base 51c; an electrical prong  51b adapted to be inserted into an electrical outlet wherein the electrical prong is secured to and projects from the base, a power supply circuit (shown in fig. 5-1) coupled to the electrical prong and contained within the base; a light source 
Chien lacks the light source being a laser the laser and  the lens including a spot being disposed on the lens in the path of the laser beam to alter the laser beam, wherein the spot has a dimension corresponding to a dimension of the laser beam.
	Pickard teaches a light source including  a laser [0032] and a  the lens 160 including a spot 162 being disposed on the lens in the path of the laser beam to alter the laser beam, wherein the spot has a dimension corresponding to a dimension of the laser beam (such as shown in fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a laser source and spot in Chien such as taught by Pickard.  One of ordinary skill in the art would have been motivated to use a laser source and spot for providing a beam that can be redirected  as desired to form a variety of outputs such as described by Pickard. One of ordinary skill  in the art would have recognized and appreciated the laser and spot features for providing a variety of desired outputs which a user could employ as necessitated by application of the device. 
In regard to claim 2, Chien teaches the source is pointed to the top of the lens which is where the spot of Pickard is located and further teaches that the spot may be reflective.  One of ordinary skill in the art would recognize and appreciate that a reflective spot strongly implies that the spot is opaque. The examiner also takes official notice that reflective material are conventionally opaque. 

It would have been obvious to one of ordinary skill in the art at the time of filing to make the lens of Chien cloudy/diffusive as taught by Pickard. One of ordinary skill in the art would have been motivated to make the lens of Chien diffusive/cloudy in order to provide uniformity as known in the art. 
In regard to claims 10 and 15, Chien’s lens is sealed to the base (as shown in Chein fig. 5-1 and also operationally required to protect the wiring and also shown in Pickard fig.4).
In regard to claim 12, Chien and Pickard teach the lens comprises a cylindrical length and wherein the output of the source/laser is aligned with the lens to produce the laser beam down a central axis of the lens.

In regard to claim 21, Chien and Pickard teach the lens is free of structure on a longitudinally extending inner surface (Chien fig. 5-1 and Pickard fig. 4).
In regard to claim 23, Chien and Pickard teach the lens comprises a tubular section extending from the base and a dome section extending from the tubular section over the central axis of the lens, the spot being disposed on the dome section (Chien fig. 5-1 and Pickard fig. 4).


s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2019/0101246.
	In regard to claims 3 and 4, Chien teaches wherein the output of the source is pointed at a spot on the lens and further teaches reflection and parital transmission at the spot, but lacks the spot being faceted.
Wang a faceted refractor/lens 200 (surface 112, fig. 6b) [0029,0094].
It would have been obvious to one of ordinary skill in the art at the time of filing to provided a faceted surface on the lens of Chien such as taught by Lin. One of ordinary skill in the art would have been motivated to include facets in order to facilitate dispersing of light and/or to provide a sparkle effect as taught by Wang. 

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chien and Pickard and further in view of Han WO 2018/016918 (also published as PGPubl. 2019/0234564).
In regard to claims 8, 9, and 11, Chien and Pickard teach the invention described above, but lack the lens is formed from shatterproof glass,  clear glass, or  quartz.  
Han teaches a lens formed of transparent (clear) glass  [0093] or quartz [0202] which is shatterproof [0202].
It would have been obvious to one of ordinary skill in the art at the time of filing to use shatter proofed glass or quartz in Chien such as disclosed by Han. One of ordinary skill in the art would have been motivated to use glass or quartz which is shatter proofed such as taught by Han in order to optimize light transmission. The applicant is also advised that it has been held by the courts that selection of a prior art material on the .

Claims 13 , 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chien and Pickard and further in view of Chauvet 2016/0223173.
In regard to claims 13 , 14, 16, 17, and 19 Harold lacks the specific teaching of the laser producing a red laser beam or a green laser beam (as recited in respective claims).
Chauvet teaches a laser device including a red diode and green diode [0028].
It would have been obvious to one of ordinary skill in the art at the time of filing to provide red/green laser(s) in Chien such as disclosed by Chauvet. One of ordinary skill in the art would have been motivated to include red and/or green lasers in Harold in order to enhance the visual appeal of the lighting device. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest the nightlight of claim 1 further comprising the output of the laser is pointed at a spot on the lens; a portion of the lens at the spot contains an image; and a light pattern corresponding to the image is produced when the laser beam illuminates the image.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875